SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: May 7, 2010 Franklin Wireless Corp. (Exact name of registrant as specified in its charter) Nevada 0-11616 95-3733534 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 5440 Morehouse Drive, Suite 1000, San Diego, CA 92121 (Address of principal executive offices) The Company's telephone number, including area code: (858) 623-0000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 -CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On May 7, 2010, Jaeman Lee, a director of the Company, resigned from the Board of Directors. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 11, 2010 Franklin Wireless Corp., a Nevada corporation By: /s/ OC Kim President
